Citation Nr: 1235900	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and mood disorder, not otherwise specified.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain with degenerative joint disease prior to November 22, 2011.

3. Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease on or after November 22, 2011.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2007 rating decision granted a 30 percent rating for service-connected mood disorder, not otherwise specified, and granted a 10 percent rating for service-connected lumbosacral strain with degenerative joint disease.  In March 2010, the RO granted a temporary 100 percent evaluation for a service-connected condition requiring convalescence from November 19, 2009 to January 1, 2010.  

Subsequently, a February 2012 Statement of the Case granted a 20 percent rating for service-connected lumbosacral strain with degenerative joint disease, effective November 22, 2011.  On a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matter remains before the Board for appellate review.
In June 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Denver RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this hearing is in the Veteran's claims file.

The issue of entitlement to an increased disability rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease on or after November 22, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The evidence reflects that the Veteran's service-connected PTSD and mood disorder, not otherwise specified, was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2. Prior to November 22, 2011, the Veteran's service-connected lumbosacral strain with degenerative joint disease was manifested by forward flexion to no less than 70 degrees; combined range of motion of the thoracolumbar spine greater than 170 degrees; no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; no ankylosis of the spine; and no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no greater, for PTSD and mood disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9435 (2011).

2. The criteria for an initial disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to November 22, 2011 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the issues decided herein, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  As a result, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, because the notice that was provided before the grant of service connection was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2007 and November 2011 VA examinations are adequate for the purpose of rating the Veteran's service-connected disabilities as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issues decided herein.  There is adequate medical evidence of record to make a determination with respect to the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous...' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD and mood disorder, not otherwise specified.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD and mood disorders, read as follows:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situation.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994) (DSM-IV).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 50 percent, but no greater, for service-connected PTSD and mood disorder, not otherwise specified, for the entire pendency of the appeal.

The Veteran asserts that his service-connected PTSD and mood disorder, not otherwise specified, warrant a higher disability rating than the 30 percent currently assigned.  On VA examination in April 2007, the Veteran reported that after leaving military service he drank heavily and experienced more difficulties with intermittent re-experiencing of events and disturbing dreams.  The Veteran stated that some of the feelings and thoughts had lessened, and he estimated that his mental health functioning was at a three or four on a scale from one to ten.  At the time of the examination, he reported some hypervigilance and disturbing dreams occurring approximately twice a month; he worried about dying and felt more emotional.  The Veteran stated he was able to handle household tasks and personal hygiene and that he kept in contact with a former co-worker.  He was involved in woodworking and spent time with his grand kids.  The Veteran was recently retired after thirty years of working for a phone company.  He denied serious, depressive symptoms associated with appetite disturbance, weight loss, decreased interests, morbid thinking, or decreased focus and concentration.  The Veteran denied any active suicidal ideation plans or history of attempts and denied any active homicidal ideation.  The Veteran denied manic-like symptoms and psychotic symptoms such as hallucinations, paranoia, and odd beliefs.  He denied any inappropriate behavior and panic attacks, although he did report generalized anxiety.  The Veteran stated he experienced intermittent hyperarousal, re-experiencing, and avoidance.  During the examination, the VA examiner observed that the Veteran was friendly and cooperative, appeared tall and fit, and had a sense of humor despite some tearfulness.  His speech was articulate, and his thought processes were logical and goal-oriented.  A mental status examination showed the Veteran had generally good cognitive functioning with some minor deficits of attention and focus.  The VA examiner found the Veteran's symptoms were both continuous and intermittent and diagnosed mood disorder, not otherwise specified, with depressed and anxious symptoms.  The VA examiner assigned a GAF score of 59 and opined that the Veteran retained the emotional, cognitive, and behavioral capacity to do simple work activities in a loosely supervised environment.

A November 2007 VA treatment record demonstrates the Veteran was alert, attentive, cooperative, and reasonable, with appropriate grooming.  He had a normal rate of speech with a depressed mood, and he became tearful at times.  He denied experiencing hallucinations, his thought processes were normal and coherent, and he showed no unusual thought content.  The Veteran reported passive suicidal ideation without plan.  He had good insight and judgment, and his memory was intact.  The VA physician diagnosed "mood disorder; rule out PTSD," and assigned a GAF score of 55.

A January 2008 letter from Dr. K. C. and Dr. R. V. indicates the Veteran was being treated for moderate to severe PTSD symptoms and recently was prescribed anti-depressant medications.  He was also being seen in individual therapy and had been encouraged to request an increase for his PTSD diagnosis secondary to severe symptoms.

An April 2008 VA treatment record demonstrates the Veteran reported sleep disturbance, depressed mood, irritability, angry outbursts, intrusive thoughts, and being triggered by events that reminded him of Vietnam.  Although he reported a decrease in the severity of his symptoms, he admitted to passive suicidal ideation with depressed mood.  However, he denied any intent or planning to harm himself or others.  The VA physician found that although the Veteran's wife was very supportive, he was in need of continued medication management and individual therapy.  The diagnosis was PTSD with depressed mood, and a GAF score of 50 was assigned.

A July 2008 VA treatment record indicates that the Veteran was struggling with severe back pain, which made him unable to do many activities.  As a result, he reported depressed mood, increased anxiety, irritability, and continued sleep problems.  The Veteran was alert, cooperative, and oriented to time, person, and place.  His mood was depressed, and his insight and judgment were deemed good.  Suicidal and homicidal ideation and intent were denied.

The Veteran also submitted an August 2008 letter from Dr. K. C. and Dr. R. V., who reported that despite treatment over the last eight months, the Veteran had experienced an exacerbation of symptoms due to increased pain and health problems.  The Veteran also attributed his increase in symptoms to the on-going war in Iraq, which was a constant trigger for his symptoms.  The Veteran reported significant sleep disturbance with nightmares, severe anxiety, and hypervigilance.  He reported depressed mood and suicidal ideation, without intent or planning, approximately twice a month.  Recently, the Veteran had been more withdrawn, isolative, and avoidant.

An August 2008 VA treatment record shows the Veteran was dressed normally, with no bizarre features, and was cooperative with questions.  His speech was normal in rate and tone, and although he reported intrusive thinking, he denied any current delusions, hallucinations, and suicidal and homicidal ideation.  His affect was increased depression with mild irritability, and his judgment and insight were average.  The VA physician diagnosed PTSD, not psychotic or suicidal, and assigned a GAF score of 45.

On his August 2008 Form 9, the Veteran asserted that he was able to work for the past 27 or 28 years because he worked with only one other individual, with whom he got along well, and that currently he only socialized with that individual, his two daughters and their husbands, and his wife.  The Veteran reported that he had suicidal ideation without any developed plan and that in the past he was not able to get along with a lot of other people.  

In September 2008, the Veteran stated that he was still very limited in activities due to his back pain, which increased his PTSD and depressive symptoms.  He reported increased irritability, frequent nightmares, and suicidal ideation on a monthly basis, although he denied planning or intent to harm himself or others.  

A January 2009 VA treatment record indicates the Veteran was not psychotic or suicidal.  He reported trouble sleeping but also stated that his interpersonal relationship with his wife had improved.  Likewise, an April 2009 VA treatment record indicated the Veteran and his spouse were getting along better and that he had summer plans to take a cruise to Alaska.  He denied any suicidal and homicidal ideation but admitted to fleeting thoughts.

In June 2009, the Veteran reported that his mood and sleep were okay and that he had attempted to get out of the house.  He continued to have weekly visits with his co-worker, had spent Father's Day with his family, and enjoyed spending time with his grandchildren.  He planned on taking a fishing trip and had barbeque plans for the Fourth of July.  The Veteran denied any suicidal and homicidal ideation but continued to have significant difficulties with bouts of depression and getting out of the house.  His affect was flat, his mood was depressed, and his thought content was relevant to the topics discussed.

A December 2009 VA treatment record demonstrates the Veteran's grooming was appropriate, his speech was normal, and his language was intact.  His thought processes were normal and coherent, with no unusual thought content.  The Veteran's mood and affect were depressed but he denied current suicidal and homicidal ideation.  The Veteran was seen for PTSD symptoms that included avoidance, hypervigilance, isolation, anxiety, relationship problems, intrusive thoughts, sleep disturbance, and depression.  The Veteran described his mood as anxious and depressed and reported that he had a hard time getting up in the morning.  He also lacked the desire and motivation to do anything, although he did have plans to spend the holidays with his daughter.  The VA physician found the Veteran appeared to have significant difficulties in social, occupational, and family areas and assigned a GAF score of 45.

VA treatment records from January 2010, April 2011, and August 2011 demonstrate the Veteran reported episodic irritability, flashbacks, and nightmares.  He was not psychotic or suicidal.  The Veteran was dressed normally and was cooperative with questions.  His speech was of normal rate and tone.  Although he reported intrusive thinking, he denied delusions, hallucinations, and suicidal and homicidal ideation.  The VA physician assigned a GAF score of 45.

The Veteran underwent an additional VA examination in November 2011.  The VA examiner diagnosed PTSD and mood disorder, not otherwise specified, and assigned a GAF score of 55.  The Veteran's symptoms were noted as depressed mood and flattened affect.  The Veteran had recurrent and distressing recollections and dreams of a previous traumatic event and experienced intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran had persistent avoidance of stimuli as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He experienced persistent symptoms of increased arousal as indicated by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also reported having had a difficult marriage.  He had retired in 2006 but purchased a coin shop in 2011 and now worked five long days a week.  The Veteran was also currently involved in a court case regarding the theft of a coin from his shop.  He reported that he had found the thief and "pistol whipped" him.  The police were called, his pistol was confiscated, and two thieves were arrested.  The Veteran reported that he had thoughts in that instant of killing one of the men, which brought back experiences from Vietnam.  The Veteran's symptoms lasted more than one month, and the VA examiner found his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner determined the Veteran's occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner stated that the Veteran's impairment was likely due to both of the diagnosed conditions and that his symptoms were likely exacerbated by his recent legal and health problems.

In June 2012, the Veteran testified that as a result of his depression, he had suicidal thoughts at least once a week and sometimes more often.  He reported that he was on several different medications to keep him from being violent and to help him relax and sleep at night.  He stated he had nightmares all the time.  He also testified that after his first year of marriage, he started drinking heavily and became violent with his wife.  He reported that the last incident of physical abuse toward his wife occurred within the last two and a half years.  With regard to his work history, the Veteran stated he was only able to put in 30 years with the phone company because he worked by himself 99 percent of the time.  The Veteran testified that he had bought a coin shop but had a difficult time running the shop due to concentration problems.  He also described an August 2011 incident involving a theft from his shop where he ended up hitting the thief in the head with his pistol and sending him to the hospital.  The police confiscated his pistol, and the two thieves were eventually arrested.  The Veteran's representative also asserted that the Veteran seemed very forgetful and had a hard time keeping track of things.  

The above evidence reflects that throughout the pendency of the appeal, the Veteran had flattened affect, disturbances of motivation and mood, nightmares and sleep problems, symptoms of hypervigilance, hyperarousal, and avoidance, and difficulty in establishing effective work and social relationships.  Although he did report suicidal ideation and some impaired impulse control, the Board concludes that the evidence as a whole more nearly approximates the criteria for a 50 percent disability rating for the entire pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.  While there were times wherein the Veteran's GAF score improved or worsened, the symptoms manifested remained largely constant.  Specifically, the Veteran's GAF scores of 55 and 59 indicate moderate symptoms of flattened affect and moderate difficulty in social and occupational functioning with few friends and conflicts with co-workers.  Although the Veteran reported previous problems with his marriage, the evidence indicates their relationship had improved.  More notably, the evidence of record demonstrates the Veteran has been able to maintain good relationships with his co-worker, grandchildren, and his daughters and their husbands.  Although his scores ranging from 45 to 50 indicate serious symptoms, the Board notes that throughout the pendency of the appeal the Veteran did not report severe obsessional rituals, frequent shoplifting, having no friends, or being unable to keep a job.  Furthermore, the record does not demonstrate intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  As a result, the Board finds the evidence of record does not support a disability rating in excess of 50 percent for any time during the pendency of the appeal.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD and mood disorder, not otherwise specified, is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected PTSD and mood disorder, not otherwise specified, reasonably describe the Veteran's disability level and symptomatology; further, he and his representative have not argued to the contrary.  Consequently, the Veteran's disability level is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
Finally, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating of 50 percent, but no greater, for PTSD and mood disorder, not otherwise specified, have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain with degenerative joint disease prior to November 22, 2011.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011); See also 38 C.F.R. § 4.71a , Plate V (2011). 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Service connection for lumbosacral strain with degenerative joint disease was granted in August 2007, and a 10 percent rating was assigned, effective January 5, 2007.  Thereafter, a March 2010 rating decision granted a 100 percent evaluation from November 19, 2009 to January 1, 2010.  Subsequently, a February 2012 Statement of the Case granted a 20 percent rating for service-connected lumbosacral strain with degenerative joint disease, effective November 22, 2011.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial disability rating in excess of 10 percent for service-connected lumbosacral strain with degenerative joint disease is not warranted for the time period prior to November 22, 2011, excluding the period from November 19, 2009 to January 1, 2010.  

In his January 2007 service connection claim, the Veteran asserted that he injured his back while jumping out of a plane during his service in the National Guard.  The Veteran reported that he had to leave the National Guard after 12 years due to his back problems.  Lumbar spine x-rays revealed L4 osteophyte.

The Veteran underwent VA examination in April 2007 for his lumbosacral strain with degenerative joint disease.  The Veteran reported chronic left low back pain since service and stated he had been treated by a chiropractor for the past 10 years on an as-needed basis.  Currently retired, the Veteran's lumbar spine condition had not adversely affected his work activities while he was employed as a service technician with a phone company.  The Veteran reported back stiffness, difficulty lifting, and increased low back pain with walking one to two blocks and standing longer than 10 minutes.  The Veteran had no problems with prolonged sitting.  He had not used a cane or crutch but had purchased a back brace.  There was no history of flaring pain greater than 24 hours and no history of incapacitating episodes requiring physician-ordered bed rest.  Over the past two to three years he had noted a loss of sensation of bladder fullness; otherwise, no bladder symptoms and no bowel symptoms except some stool softness were noted.

On physical examination, the VA examiner found there was mild decrease in lumbar lordotic curvature and maximal tenderness to palpation at the L4 level, with marked tightness but no spasm.  Lumbar flexion was zero to 70 degrees; extension was zero to 25 degrees; left lateral bending was zero to 25 degrees; right lateral bending was zero to 30 degrees; and thoracolumbar rotating was zero to 45 degrees on both the right and left side.  On repetitive testing, the Veteran performed all 10 toe touches with lumbar flexion from zero to 70 degrees throughout, with no increase in pain.  Although the Veteran experienced lower back muscle tightness with knee squatting exercises, on repetitive testing there was no change in arch of motion or increased low back pain.  As a result, the VA examiner found no assignment of additional degrees of functional impairment was warranted due to pain with use, limited endurance, weakness, fatigability, or incoordination.  The VA examiner diagnosed chronic strain with degenerative joint disease.  An April 2007 x-ray report showed disc space narrowing at the L5/S1; ventral osteophytes at L1 through L5; and intact alignment.  The impression was spondylosis lower lumbar spine.

A November 2007 VA treatment record indicated the Veteran had chronic back pain.  He uncomfortably performed toe touches to approximately six inches from the toes.  The VA physician found some loss of the lordotic curvature; leg raises were to 60 degrees and caused some low back pain.  No radiculopathy was reported.  An additional November 2007 VA treatment record demonstrates the Veteran's cervical, thoracic, and lumbar spine were clinically stable except for low back pain with the L5-S1 degenerative disc disease and recurrent episodic pain without symptoms of radiculitis.  In December 2007, the Veteran reported that his lower back was really bothering him and that he could not carry his granddaughter of 30 pounds.  He reported that carrying 20 pounds now bothered his back.  Additionally, his back normally hurt when standing but was relieved by sitting.  The impression was low back pain, mainly left-sided suggesting disc involvement.

A May 2008 private treatment record demonstrated low back pain with right lower extremity radiculitis.  A magnetic resonance imaging (MRI) scan revealed severe right L5-S1 neural foramen stenosis due to lateral disc bulging and herniation with right L5 nerve root impingement within the foramen.  There was moderate bilateral L4-5 foraminal stenosis with encroachment on the L5 nerve roots bilaterally, but without nerve root compression, and variable degenerative findings at other levels.  The overall shape and volume of the Veteran's lumbar spinal canal was within normal limits on a developmental basis.  

On his August 2008 VA Form 9, the Veteran stated that he had left his previous job because it was getting harder for him to do the work as a result of his back condition.  However, he did not report his back problems to his employer.

The record demonstrates the Veteran underwent physical therapy for his service-connected lumbosacral strain from February 2009 to August 2009.  An August 2009 VA treatment record indicates the Veteran's lower back was still giving him lots of problems and limiting his walking and lifting.  Two epidural injections had relieved a pinched nerve.  The Veteran performed toe touches, and standing caused the most pain.  Tilting and turning to the left were limited, with diminished range of motion in comparison to the right side.  Reflexes were intact and symmetrical, and supine leg raises were zero to 45 degrees bilaterally.  The impression was lumbar spine pain with right leg radiculopathy; the left leg findings indicated the area was worse. As a result, the Veteran was scheduled to have a lumbar spine MRI.  He was also referred to neurosurgery for a possible electromyography.

According to a September 2009 VA treatment record, an August 2009 MRI demonstrated possible left L5 nerve root effacement and left S1 nerve effacement.  The Veteran had weakness to hip flexion against resistance and ipsilateral left leg raise cross over.  Standing up hurt more than bending over, and left tilt sent pain into the buttock.  The impression was lumbar disc pain with possible L5 nerve root radiculopathy.
 
The Veteran underwent lumbar 4-5 decompression surgery on November 19, 2009.  As stated above, the RO granted an evaluation of 100 percent for the period from November 19, 2009 to January 1, 2010.  As this represented a full grant of benefits for that period, it is not before the Board on appeal and any treatment records from that period will not be addressed. 

In February 2010, the Veteran reported persistent lumbar spine pain despite the lumbar decompression surgery.  Although his symptoms were better and not as constant, the Veteran had not felt the improvement for which he was hoping.  Walking any distance increased the low back pain but no leg pain.  Toe touches were less painful; bending, tilting, and turning to the left caused lower left lumbar pain.  Standing extension caused left low back pain, and seated left leg raise with dorsiflexion caused low back pain radiation to the thigh.  Supine left leg raises were from zero to 40 degrees, and left foot dorsiflexion sent the same posterior leg pain to the thigh.  The impression was lumbago with some residual elements of left posterior thigh pain.

At the June 2012 video conference hearing, the Veteran testified that prior to his surgery, his back had worsened to the point where he could not walk further than a block.  He reported that on average, the pain was a four out of 10, and that he had always been able to get out of bed, although he could not always get back up after kneeling down.  He reported that no episodes of pain had forced him to miss work. 

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for an initial disability rating in excess of 10 percent based upon limitation of motion of the spine.

Specifically, the Veteran's forward flexion of the lumbar spine was not severe enough to warrant a higher 20 percent rating.  In this regard, the Board notes that the April 2007 VA examination report reflects that flexion was zero to 70 degrees.  Although the Veteran experienced lower back muscle tightness while performing squatting exercises, on repetitive testing there was no change in arch of motion or increased back pain.  As a result, the VA examiner found no assignment of additional degrees of impairment was warranted due to pain with use, limited endurance, weakness, fatigability, or loss of coordination.  As such, this examination report does not reflect a more severe disability picture than contemplated by the current 10 percent rating assigned based upon limitation of motion.

There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Although there was a mild decrease of lordotic curvature, muscle spasms were not present, gait was normal, and there was no reversed lordosis.  Moreover, combined range of motion of the thoracolumbar spine was 240 degrees, which is greater than 120 degrees.  No additional loss of motion was attributed to pain, fatigue, weakness, lack of endurance, or incoordination.  To warrant a higher 20 percent rating, combined range of motion of the thoracolumbar spine cannot be greater than 120.  As such, a 20 percent rating is not warranted on these bases.  

The Veteran also cannot receive a higher rating based upon incapacitating episodes at any time during the period of the appeal.  In this regard, the April 2007 VA examination specifically noted that the Veteran did not have any periods of bed rest prescribed by a physician, and the Veteran himself testified in June 2012 that he had never experienced any incapacitating episodes requiring prescribed bed rest.  Therefore, a higher rating based upon incapacitating episodes is not warranted at any time during the appeal.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in this case, the Board finds that the record does not show that the Veteran's lumbosacral strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain with degenerative joint disease have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the Board finds the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating.  A preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected lumbosacral strain with degenerative joint disease prior to November 22, 2011, and the claim must be denied.  38 C.F.R. § 4.71a.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating in excess of that already awarded, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

An initial disability rating of 50 percent, but no greater, for PTSD and mood disorder, not otherwise specified, is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

An initial rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to November 22, 2011 is denied.


REMAND

In November 2011, the Veteran underwent an additional VA examination in connection with his service-connected lumbosacral strain with degenerative joint disease.  He reported stiffness, spasms, and decreased motion, but denied fatigue, paresthesias, and numbness.  He described weakness of the spine and leg but no bowel problems, bladder problems, or erectile dysfunction.  The Veteran reported that he experienced pain on the lower spine, in the center and left-side, which occurred 50 times per day and lasted approximately one half hour each time.  The pain, described as moderate, traveled across his left buttock and down his left lateral leg, and was exacerbated by physical activity and stress.  During an episode of pain, the Veteran reported functional impairment described as pain and weakness with walking greater than 200 yards, standing for longer than five minutes, and lifting weights greater than 15 pounds.  Limitation of motion of the joint was described as difficulty bending forward, backward, and side to side, and pain with twisting the upper torso.  The Veteran denied any incapacitating episodes in the past 12 months but stated that he had difficulty doing yard work and shopping.

On physical examination, the Veteran's posture was within normal limits but his gait was described as antalgic due to lower back pain.  The initial range of motion for forward flexion was 90 degrees or greater, with objective evidence of pain on motion at 50 degrees.  Extension was 20 degrees, with pain at 5 degrees, right lateral flexion was 30 degrees, with pain at 10 degrees, and left lateral flexion was 10 degrees, with pain at five degrees.  Left lateral rotation was 30 degrees, with pain at 20 degrees, and right lateral rotation was 30 degrees, with pain at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with the following results: forward flexion at 90 degrees; extension at 20 degrees; right lateral flexion at 30 degrees; left lateral flexion at 10 degrees; right lateral rotation at 30 degrees; and left lateral rotation at 30 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  The VA examiner found the Veteran had guarding or muscle spasms that resulted in an abnormal gait.  Based on these examination results, the RO granted an increased disability rating of 20 percent for the Veteran's service-connected lumbosacral strain since November 22, 2011, the date of the VA examination.

A January 2012 VA treatment record demonstrates the Veteran complained of pain in the left low back area with radiation to knee level posterior left side.  The Veteran reported that bending, twisting, sitting for prolonged periods of time, and walking increased pain, while unloading and lying prone decreased pain.  With respect to range of motion testing, the VA physician reported the Veteran's symptoms in terms of the percentage of motion lost.  As such, flexion was described as 40 percent loss of motion; extension was 50 percent loss of motion; and rotation was 30 percent loss of motion.  The Veteran demonstrated a decreased lumbar lordosis, although no significant gait deviation was noted.

In February 2012, the Veteran endorsed localized low back pain with limited radiation around the left side to the hip area.  He denied any associated weakness, numbness, tingling, and bowel and bladder problems.  His gait was antalgic, and straight leg raises on the left side caused left sided back pain only. 

Upon review of the evidence of record for the period on or after November 22, 2011, the Board finds an additional VA examination is necessary.  In particular, the January 2012 VA treatment record appears to indicate a greater loss of motion than previously demonstrated on the November 2011 VA examination.  To the extent that the evidence indicates the Veteran's service-connected lumbosacral strain with degenerative joint disease has worsened since he was last examined by VA, a new examination is necessary to evaluate the current severity of his low back disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (finding that " '[w]here the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, [ ] VA must provide a new examination' to fulfill its duty to assist" (quoting Olson v. Principi, 3 Vet. App. 480, 482 (1992))); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim for an increased rating, the Board erred by relying on a 23-month-old examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Therefore, the Board finds that the issue should be remanded for a contemporaneous and thorough VA examination.  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Accordingly, the case is REMANDED for the following actions:

1. Associate all VA records dated from March 2012 to the present with the claims file.  

2. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbosacral strain with degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the forward flexion, in terms of degrees, of the thoracolumbar spine and whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months.  The examiner should identify all neurological manifestations resulting from the Veteran's service-connected disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  After considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Additionally, the examiner should determine whether the Veteran has a diagnosis of intervertebral disc syndrome. If so, the examiner should address whether any currently existing intervertebral disc syndrome may be clinically disassociated from or is part and parcel of the Veteran's service-connected lumbosacral strain with degenerative joint disease.  If the examiner concludes that it is not possible or feasible to make the differentiation, the examiner should indicate this and specifically explain why this cannot be done.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the RO should re-adjudicate the claim considering all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


